353 F.2d 484
Edward GOLDSTEIN, Plaintiff-Appellant,v.Max DOFT, Defendant-Appellee.
No. 99.
Docket 29552.
United States Court of Appeals Second Circuit.
Argued October 27, 1965.
Decided November 22, 1965.

Jacob Rassner, New York City (Leonard H. Wallach, New York City, on the brief), for plaintiff-appellant.
Samuel B. Seidel, New York City (Kurzman & Frank, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MEDINA and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm on Judge Weinfeld's opinion below, reported at 236 F. Supp. 730. While Judge Weinfeld's opinion makes no specific reference to the allegations that appellant was deprived "of the fruits of his labors in introducing a new line to the shoe trade," it is clear from the context that this item was not overlooked. As with appellant's other claims on the merits, the difference between the issues litigated before the arbitrators and those attempted to be presented in this subsequent litigation is one of semantics only. The introduction of "a new line to the shoe trade" turns out to refer not to shoes but to "fabrics for the shoe trade" and thus is in the category of the goods appellant was to sell under his contract of February 26, 1948. Appellant was afforded the fullest opportunity to present his proofs to the arbitrators and he did so. Arbitration would be of little value if the entire controversy or any part thereof could be reopened later by a mere change in the words or phrases used to characterize the matters included in the claim the arbitrators had rejected.


2
Affirmed.